Citation Nr: 0901004	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
February 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, denying the veteran's claim for service connection 
for hypertension and declining his petition to reopen his 
previously denied, unappealed, claim for service connection 
for schizophrenia.

During his April 2008 videoconference hearing, however, the 
veteran indicated he was withdrawing his appeal for 
hypertension.  He also submitted a statement immediately 
after the hearing confirming this.  See 38 C.F.R. § 20.204 
(2008).  So only his claim for schizophrenia remains.


FINDINGS OF FACT

1.  The veteran did not appeal the RO's February 2000 rating 
decision denying his petition to reopen his claim for service 
connection for a psychiatric disability, inclusive of 
schizophrenia.

2.  The additional evidence submitted since that February 
2000 RO rating decision is cumulative or redundant of 
evidence already of record, does not relate to an 
unestablished fact necessary to substantiate this claim, and 
does not raise a reasonable possibility of substantiating 
this claim.




CONCLUSIONS OF LAW

1.  The RO's February 2000 decision denying the veteran's 
petition to reopen his claim for service connection for 
psychiatric disability - inclusive of schizophrenia, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since 
that February 2000 RO decision to reopen this claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in September 
2006, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It equally deserves mentioning that the same 
September 2006 letter informed him that a downstream 
disability rating and effective date will be assigned if his 
underlying claim for service connection is eventually 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Consider, as well, that the RO issued that VCAA 
notice letter prior to initially adjudicating his claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  



That September 2006 letter also complies with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the U.S. 
Court of Appeals for Veterans Claims (Court) held that VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA adjudicators are required to 
look at the bases of the denial in the prior decision and 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006).

With respect to the duty to assist, the RO obtained the 
veteran's service treatment records (STRs), service personnel 
records, and VA medical records.  And VA is not obligated to 
have him examined, such as for a medical nexus opinion 
concerning the etiology of his schizophrenia, 
unless and until he submits new and material evidence to 
reopen his claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether there is New and Material Evidence Sufficient to 
Reopen the Claim

Originally, the RO denied the veteran's claim for service 
connection in a September 1986 rating decision.  The veteran 
appealed that decision and the Board affirmed the RO's denial 
in a July 1988 decision.   And, in March 1989, the veteran 
submitted a motion for reconsideration, which the Board 
granted.  However, in a July 1990 decision, the Board 
continued to deny his claim.  Subsequently, the veteran 
sought to reopen his claim and the RO denied his petition in 
a December 1994 rating decision.  The veteran appealed to 
that decision and the Board affirmed the RO's denial in an 
October 1997 decision.   Subsequently, again, the veteran 
sought to reopen his claim and the RO denied his petition in 
a February 2000 rating decision.   And, again, the veteran 
sought to reopen his claim and the RO denied his petition in 
a December 2006 rating decision. 


The RO first considered and denied the veteran's claim for 
service connection for a mental condition - inclusive of 
schizophrenia, in a September 1986 decision.  In considering 
the claim, the RO acknowledged that he had been hospitalized 
during service, in September 1985, for complaints of auditory 
hallucinations, paranoia, and a history of abusing drugs 
(Hashish, X-112, etc.).  The RO also acknowledged that, after 
continuing to report auditory hallucinations, he was placed 
on the temporary disability retired list (TDRL) for 
schizophreniform disorder and eventually discharged from the 
military in February 1986.  But when evaluated by a VA 
compensation examiner after service in March 1986 in 
connection with his initial claim, which later in September 
1986 included a review of the service treatment records, the 
VA compensation examiner determined the diagnosis of 
schizophreniform disorder (schizophrenia) in service, also 
carried forward during the initial VA compensation 
examination after service when the service treatment records 
were not yet available for consideration, was incorrect, 
indeed CLEAR and UNMISTAKABLE ERROR according to the Third 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III).  Instead, concluded this VA compensation 
examiner, the then current correct diagnoses were:  1) 
Amphetamine Abuse, Present Course Uncertain; 2) Amphetamine 
Delusional Disorder (1985), Secondary to Diagnosis Number 
One, Resolved; and 3) Cannabis (Marijuana) Abuse, Present 
Course Uncertain.

So based on this VA compensation examiner's supplemental 
opinion, the RO denied the veteran's claim - concluding his 
schizophreniform disorder and amphetamine delusional disorder 
were acute conditions (rather than chronic) that resolved 
without any residuals.  The RO further noted that any 
disability from his amphetamine and marijuana abuse was the 
result of his willful misconduct.

Although the veteran appealed the RO's decision to the Board, 
the Board affirmed the RO's decision in July 1988, 
subsequently reconsidered it, and then reaffirmed it in a 
July 1990 decision - thereby subsuming the RO's prior denial 
of the claim.  See 38 C.F.R. § 20.1104.


The veteran did not appeal the Board's decision, so it is 
final and binding on him based on the evidence then of record 
and not subject to revision on the same factual basis.  38 
C.F.R. § 20.1100.

The veteran also did not appeal a more recent October 1997 
Board decision denying his petition to reopen the claim, nor 
did he appeal the RO's even more recent February 2000 
decision also denying the petition to reopen this claim.  So 
those prior decisions also are final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.200, 20.302, 20.1100, 20.1103.  The RO 
continued to deny his petition to reopen the claim because, 
although schizophrenia had been diagnosed both during service 
and during the many years since his discharge, in 1998 and 
1999, there still was no medical nexus evidence linking the 
post-service diagnoses to his military service.

Since VA has previously considered and denied this claim and 
the veteran did not timely appeal the decision, including the 
most recent one by the RO in February 2000, the first inquiry 
is whether new and material evidence has been submitted to 
reopen this claim since that February 2000 decision.  
38 C.F.R. § 3.156.  See also Evans v. Brown, 9 Vet. App. 273, 
283 (1996) (indicating VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis 
to determine whether a claim should be reopened and 
readjudicated on the merits).  And irrespective of whether 
the RO determined there was new and material evidence to 
reopen the claim, so, too, must the Board make this threshold 
preliminary determination - before proceeding, because it 
affects the Board's jurisdiction to adjudicate the underlying 
claim on the merits, i.e., on a de novo basis.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that 
new and material evidence has not been submitted, then its 
analysis must end, as further analysis is neither required 
nor permitted.  See Barnett, 83 F.3d at 1383-4.



Conversely, if there is new and material evidence, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  For petitions to reopen, as here, filed 
on or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decisionmakers; 
and material evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened, 
and it must raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary of VA to consider the patently 
incredible to be credible").

Based on the grounds stated for the denial of the claim 
(petition to reopen) in the RO's February 2000 decision, new 
and material evidence would consist of competent evidence 
suggesting a link between the veteran's current schizophrenia 
and his military service - including competent medical 
evidence indicating he had schizophrenia, a type of 
psychosis, to a compensable degree of at least 10-percent 
disabling within the one-year presumptive period following 
his discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384.  See 
also Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998). 



Moreover, to the extent the veteran abused drugs while in the 
military, there must be evidence suggesting that abuse - 
since it is willful misconduct, was not the precipitating 
factor in his schizophrenia (or schizophreniform/delusional 
disorders).  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.303(c)(3) and (d).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims, as here, filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); 
VAOPGCPREC 2-98 (Feb. 10, 1998).

There is only a very limited exception to this general rule.  
In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit Court held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol/drug abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol/drug abuse during service.  Id., at 
1376.  But the Federal Circuit Court further held that there 
can be service connection for compensation for an 
alcohol/drug abuse disability acquired as secondary to, or as 
a symptom of, a non-willful misconduct, service-connected 
disability.  But in further clarifying this, the Federal 
Circuit Court explained that veterans may only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id., at 1381.  An award 
of compensation on such a basis would only result "where 
there is clear medical evidence establishing that the alcohol 
or drug abuse disability is indeed caused by a veteran's 
primary service-connected disability, and where the alcohol 
or drug abuse disability is not due to willful wrongdoing."  
Id.

Here, though, the veteran does not have a service-connected 
disability that includes alcohol or drug abuse as one of its 
attendant symptoms.



Since the RO's February 2000 decision, the veteran has 
submitted the following additional evidence:  a September 
2006 Problem List from the VA medical facility in Little 
Rock, Arkansas; a January 2007 letter from a VA clinical 
pharmacy specialist in psychiatry; Progress Notes from the VA 
medical facility in Little Rock, Arkansas, printed in May 
2007; a May 2007 statement submitted on a VA Form 9; 
a January 2008 Statement of Accredited Representative in 
Appealed Case; and April 2008 hearing testimony before the 
undersigned VLJ of the Board. 

The veteran's September 2006 Problem List shows his 
schizophrenia as an active medical condition for which he is 
currently receiving treatment.  However, while this is new 
evidence in that it was not of record in February 2000, it is 
not material evidence as the RO's February 2000 decision was 
not based upon a lack of a diagnosis of schizophrenia, or 
even because there were no indications of treatment for this 
condition.  Indeed, to the contrary, the RO readily 
acknowledged the veteran had then recently received this 
diagnosis while being treated in 1998 and 1999.  So, instead, 
the RO continued to deny his petition to reopen the claim 
because the evidence "in no way provide[d] a medical linkage 
to [his] active duty military service."  So merely 
reaffirming he has and is currently being treated for this 
condition is not competent evidence of a relationship between 
this condition and his military service.  And so, while it 
may be new, this evidence is not also material.  See 38 
C.F.R. § 3.156(a); see, e.g., Hickson v. West, 11 Vet. App. 
374, 378 (1998); see, too, Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence).

Similarly, the January 2007 letter from a VA clinical 
pharmacy specialist in psychiatry provides only that the 
veteran has schizophrenia and is currently receiving 
treatment for it.  So, it, too, is not material.  See id.

And the May 2007 VA Progress Notes only discuss the veteran's 
general health on particular occasions, without any reference 
to his schizophrenia and its relationship to his military 
service.  So, this, too, is not material evidence.  See id.

The veteran also has submitted a statement on a VA Form 9 
dated in May 2007.  He makes several declarations:  (1) that 
he was diagnosed with schizophrenia in 1985, while in the 
military; (2) that he began hearing voices and hallucinating 
during the past 22 years; (3) that his medication is 
ineffective; and (4) that he was not using drugs in 1985 when 
treated for schizophrenia.

Nevertheless, the mere fact that the veteran has 
schizophrenia is not material, as the basis for denial of 
this claim was neither a lack of this diagnosis nor a lack of 
an in-service incurrence of this condition (indeed, even the 
RO's initial 1986 decision readily acknowledged that he had 
been hospitalized for schizophreniform and delusional 
disorders while in service).  Rather, again, there remains a 
lack of competent evidence suggesting a linkage between his 
schizophrenia and his military service.  See 38 C.F.R. § 
3.156(a).  

Similarly, the fact that his medical treatment is 
ineffective, even if indeed true, does not in turn suggest 
any relationship between his schizophrenia and his 
military service; so, it, too, is not material to his case.  
See id.

As for his testimony regarding his symptoms and his having 
had them for 22 years, the Board notices that in his prior 
testimony, by way of his representative, in an April 1997 
Informal Hearing Presentation the veteran asserted that these 
symptoms were consistent since his discharge.  So he has 
previously made this very same allegation, meaning this is 
not new evidence.  See Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Similarly, his assertion regarding his no longer using 
illegal drugs was also of record and before the RO when his 
claim was previously considered and denied, as his STRs, 
which were before the RO in the prior final decision, include 
an October 1985 Medical Board Report stating his illegal drug 
use was in remission and/or resolved.  Hence, this part of 
his statement also is not new and material evidence.  See id.  



The veteran's representative also has submitted additional 
argument in a January 2008 Statement of Accredited 
Representative in Appealed Case.  This lay statement, 
however, does not mention or otherwise contain any competent 
medical nexus evidence towards establishing a relationship 
between the veteran's schizophrenia and his military service.  
Hence, it is not new and material.  See 38 C.F.R. § 3.156(a).   

During the April 2008 hearing, the veteran testified that he 
entered military service without any history of 
schizophrenia, and his STRs bear this out.  But the STRs 
already were considered when previously denying his claim, so 
they are not new evidence.

The veteran also testified that, after about 6 and a half 
years he started hearing voices and he attributes these 
symptoms to having worked 17 hours per day for three weeks.  
The in-service incurrence of his schizophrenia and its 
symptoms and circumstances were also of record and before the 
RO in its prior decision; hence, this is also not new and 
material.  See id.  Moreover, where, as here, the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his 
personal assessment of the origin of his condition is not 
competent medical evidence.  Thus, this, too, is not new and 
material evidence.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

The veteran also testified that he received treatment for 
schizophrenia while on active duty and that he was 
subsequently medically discharged because of it.  
This information is documented in his STRs and service 
personnel records, which were also on file and considered by 
the RO in its prior decision (even the initial one in 1986); 
hence this is not new and material evidence.  See again 
Bostain v. West, 11 Vet. App. 124 (1998); see also Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

The veteran also testified that he was currently receiving 
treatment for his schizophrenia at a VA medical facility and 
that he still experiences symptoms relating thereto.  Again, 
evidence regarding the current status and treatment of his 
disability is not new and material evidence, as it does not 
relate to establishing a link between his military service 
and his disability.  See 38 C.F.R. § 3.156(a); see, e.g., 
Hickson v. West, 11 Vet. App. 374, 378 (1998); see, too, 
Morton v. Principi, 3 Vet. App. 508 (1992).  

The veteran also testified that he is unemployed and 
receiving Social Security payments because of his 
schizophrenia.  This hearing testimony, even if true, 
does not tend to establish a link between his schizophrenia 
and his military service and, therefore, is not new and 
material evidence.  See id.  

So none of the evidence mentioned in his testimony raises a 
reasonable possibility of substantiating his claim for 
service connection for schizophrenia.  See 38 C.F.R. § 
3.156(a).  Therefore, his testimony, as a whole, is not new 
and material evidence sufficient to warrant reopening his 
claim.  

The veteran also asserts on his May 2007 VA Form 9 that he 
has not had a VA Compensation and Pension Examination for his 
schizophrenia.  But as previously explained, VA is not 
obligated to have him examined, such as for a medical nexus 
opinion concerning the etiology of his schizophrenia, unless 
and until he submits new and material evidence to reopen his 
claim.  See 38 C.F.R. § 3.159(c)(4)(iii). 

So, on the whole, the Board finds that the evidence submitted 
since the RO's February 2000 decision denying the veteran's 
petition to reopen his claim for service connection for 
schizophrenia is not new and material; and, therefore, this 
evidence is not sufficient to warrant reopening his claim.  
Further, inasmuch as he has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As no new and material evidence has been submitted, the 
veteran's petition to reopen his claim for service connection 
for schizophrenia is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


